DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed on March 21, 2022.
Claims 1-20 have been examined.
Claims 1-20 are pending.

Response to Arguments
With respect to Double Patenting:
Applicant’s arguments (see Applicant Arguments/Remarks page 12). Accordingly, this ground of rejection is maintained.

With respect to Claim Rejections - 35 USC § 101:
Applicant Arguments/Remarks (see page 12): “Claims 1-7 were rejected under 35 U.S.C.§ 101 for allegedly being directed to an abstract idea without significantly more. Applicants respectfully traverse. Amended claim 1 recites, in part, "receive, from the first user computing device, a first event message comprising information corresponding to a first plurality of digital tokens, a smart contract identifier, and a first device identifier associated with the first user computing device" and "authenticate the first event message based on the first device identifier, wherein the first device identifier comprises a digital signature associated with the first computing device." Applicants respectfully submit that authenticat[ing] the first event message based on the first device identifier, wherein the first device identifier comprises a digital signature associated with the first computing device requires computer operations and cannot be performed in the human mind. For at least these reasons, claims 1-8 recite patentable subject matter. Withdrawal of the rejections is respectfully requested.”

The Examiner, however, respectfully disagrees. Applicant has amended the claim to recite additional subject matter “authenticate the first event message based on the first device identifier, wherein the first device identifier comprises a digital signature associated with the first computing device”, the additional subject matter also is categorized as part of a Commercial Interaction.  Furthermore, the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Therefore, Applicant’s remarks are unpersuasive. Accordingly, this ground of rejection is maintained. The Examiner, recommends by way of example only, to claim the technical aspects of the invention. For example, how the claims solve a technical problem; adding more details (e.g., authenticating the first event message step using the digital signature) so that the claims reflect a technical solution to a technical problem. The Examiner believes that the claims reflecting a technical solution to a technical problem is one step in the right direction in terms of the 101 rejection.

With respect to claim Rejection - 35 USC § 112(b)
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, the 35 USC § 112(b) rejection is withdrawn.

With respect to claim Rejection – 35 USC § 103
Regarding claims 1-20: Applicant is of the opinion prior art fails to disclose (see Applicant Arguments/Remarks page 13): “Amended claim 1 presently recites, in part, "execute, based on authentication of the first event message, the collection smart contract by causing transfer, by a service provider token holder to memory associated with the collection smart contract, a first amount of service provider tokens, wherein the service provider tokens are issued by a service provider computing device to facilitate depositing and withdrawing of the digital tokens." Independent claims 8 and 15 have been amended to recite similar features. None of the cited combinations of Thekadath, Gray, Moy, Tofy and Hadden recite these features, nor were they recited to do so. Therefore, for 13 at least these reasons, claims 1-20 are patentable over the cited combination of references. Withdrawal of the rejections is respectfully requested.”

Applicant’s arguments with respect to claims 1-20 have been considered. The Examiner, however, respectfully disagrees.
Thekadath discloses amended claim 1:
authenticate the first event message based on the first device identifier, wherein the first device identifier comprises a digital signature associated with the first computing device (Thekadath [0141], “…the administrative node computer 150 may perform a checksum procedure for the hash value. This can include generating a second hash value based on the data package and checking that the second hash value matches the received hash value. The administrative node computer 150 may verify the digital signature using the second node computer's public key. The administrative node computer 150 can reject the data package if the hash or digital signature cannot be verified.” [0035], a public key may be able to verify a digital signature created with the corresponding private key.”), (see paragraphs [0141], [0035], [0038], [0054], [0058], [0062] and [0071] and Fig. 5C and related text).
execute, based on authentication of the first event message, the collection smart contract by causing transfer (e.g., the payment senders indicated by the smart contract and/or having confirmed that the payment amounts are available and being held), by a service provider token holder to memory associated with the collection smart contract, a first amount of service provider [currency] (e.g., payments/value), wherein the service provider tokens are issued by a service provider computing device to facilitate depositing and withdrawing of the digital tokens ]  (Thekadath [0069], “…the settlement module 150M may contain logic that causes the processor 150A to debit the first node's settlement account at a central bank by an amount indicated in an interaction record, and to credit the second node's settlement account with that same amount (or that amount less assessed fees).”), (see paragraphs [0070-0071], [0173], [0119-0120], [0069]-[0071] and [0031]  and Fig. 5A-5D and related text);
The Examiner’s note: with respect to “wherein the service provider tokens are issued by a service provider computing device to facilitate depositing and withdrawing of the digital tokens.” This limitation does not limit the functionality of the system, because this limitation is outside the scope of the claimed system. The service provider computing device is not part of the claimed system, therefor this claim element does not receive any patentable weight.
The Examiner’s note: “…to facilitate depositing and withdrawing of the digital tokens” has been considered and determined to be an intended use of the secure element.  Therefore, it fails to provide a patentable distinction over the prior art.  However, for compact prosecution purposes, the following citation is provided (see below). See MPEP § 2114.

Thekadath does not expressly disclose digital tokens (i.e., a first amount of service provider tokens).

However, Gray, an analogous art of blockchain discloses:
execute, based on authentication of the first event message, the collection smart contract by causing transfer, by a service provider token holder to memory associated with the collection smart contract, a first amount of service provider tokens, wherein the service provider tokens are issued by a service provider computing device to facilitate depositing and withdrawing of the digital tokens (Gray [0004], “The state of a smart contract is stored persistently in the blockchain (e.g., via a Merkle tree). When a transaction is recorded against a smart contract, a message is sent to the smart contract and the computer code of the smart contract executes to implement the transaction (e.g., debit a certain amount from the balance of an account). The computer code ensures that all the terms of the contract are complied with before the transaction is recorded in the blockchain. For example, a smart contract may support the sale of an asset. The inputs to a smart contract to sell a car may be the identity tokens of the seller, the buyer, and the car and the sale price in U.S. dollars. The computer code ensures that the seller is the current owner of the car and that the buyer has sufficient funds in their account. The computer code then records a transaction that transfers the ownership of the car to the buyer and a transaction that transfers the sale price from the buyer's account to the seller's account. If the seller's account is in U.S. dollars and the buyer's account is Canadian dollars, the computer code may retrieve a currency exchange rate, determine how many Canadian dollars the seller's account should be debited, and record the exchange rate. If either transaction is not successful, neither transaction is recorded.”), (see paragraphs [0002] and [0005]-[0007] and [0060] and Fig. 5C);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thekadath with Gray to include a security function such as tokens to a transaction to increase data security during a transaction to enhance security. 
Therefore, this ground of rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Pub. No. US 20190333030 A1 (application number 15/967,064) to Ramasamy et al. (“Patent Document”). 

Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the Patent Document recites all the limitations of claim 1 of the instant application; however, claim 1 of the Patent Document differs since it further recites additional claim limitations including: A method, comprising:
receive, via a user accessible network from a first user computing device, a first registration request for registering a collection smart contract, the first registration request comprising a digital token collection request; generate, based on the first registration request, a first new block of a blockchain comprising the collection smart contract that facilitates distribution and recollection of service provider tokens and a number of data fields including a digital token quantity data field, a service provider token quantity data field, an exchange rate data field), and an appreciation rate data field;
register, via the decentralized P2P network, the collection smart contract by adding a first new block to the blockchain, wherein the first new block comprises the collection smart contract, and broadcasting the first new block to other full node computing devices in the decentralized P2P network; receive, from the first user computing device, a first event message indicating a first amount of service provider tokens, an identifier of the collection smart contract, and a digital signature associated with the first user computing device, wherein the service provider tokens comprise a first cryptocurrency stored in an electronic wallet associated with the first computing device; 2Application No. 15/967,064Docket No.: 007131.02003\US After Final Office Action of January 11, 2021 
verify an authenticity of the first event message based on the digital signature associated with the first user computing device, the digital signature comprising a private key of a wallet associated with the first user computing device; retrieve, from the blockchain and based on the identifier of the collection smart contract, the collection smart contract from a block in the blockchain; 
determine, based on the first amount of the digital token, the appreciation rate and the exchange rate between the digital tokens and the service provider tokens and a time elapsed from receipt of the first registration request, a second amount of the service provider tokens, wherein the exchange rate and the appreciation rate are retrieved from the collection smart contract; and 
transfer, from the collection smart contract and to a service provider token holder associated with the second user computing device, the second amount of the service provider tokens.
However, it would have been obvious to a person of ordinary skill in the art to modify claim 19 of the Patent Document by removing the additional limitations (I - V), resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite registering and transferring tokens. Specifically, the claims recite:
register, based on a first registration request from a first user computing …, a collection smart contract by adding a first new block; 
receive, from a first user …, a first event message comprising information corresponding to a first plurality of tokens…; 
authenticate the first event message based on the first … identifier, wherein the first … identifier comprises a digital signature associated with the first computing …;
execute, based on authentication of the first event message, the collection smart contract by causing transfer, by a service provider token holder to … associated with the collection smart contract, a first amount of service provider tokens, wherein the service provider tokens are issued by a service provider computing device to facilitate depositing and withdrawing of the digital tokens; 
receive, from a second user …, a second event message comprising information corresponding to a second plurality of digital tokens…; 
execute the collection smart contract based on an authentication of the second event message, by causing transfer from a digital token holder associated with the second user …and to … associated with the collection smart contract, a first amount of the second plurality of digital tokens; and 
transfer, from the memory associated with the collection smart contract to a service provider token holder associated with the second …, the second amount of the service provider tokens based on a token exchange rate.
Which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for carrying out a commercial interaction between parties that involves communicating data needed to complete a transaction to the parties. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a processor, memory, blockchain and authenticating an event message merely use(s) a computer as a tool to perform an abstract idea. Specifically, the processor, memory, blockchain and authenticating event message perform(s) the steps or functions of:
register, based on a first registration request from a first user computing device, a collection smart contract by adding a first new block to the blockchain, wherein the first new block comprises the collection smart contract; 
receive, from the first user computing device, a first event message comprising information corresponding to a first plurality of digital tokens, a smart contract identifier, and a first device identifier associated with the first user computing device;
authenticate the first event message based on the first device identifier, wherein the first device identifier comprises a digital signature associated with the first computing device;
execute, based on authentication of the first event message, the collection smart contract by causing transfer, by a service provider token holder to memory associated with the collection smart contract, a first amount of service provider tokens, wherein the service provider tokens are issued by a service provider computing device to facilitate depositing and withdrawing of the digital tokens; 
receive, from a second user computing device, a second event message comprising information corresponding to a second plurality of digital tokens, the smart contract identifier, and a second device identifier associated with the second user computing device; 
and execute the collection smart contract based on an authentication of the second event message, by causing transfer from a digital token holder associated with the second user computing device and to memory associated with the collection smart contract, a first amount of the second plurality of digital tokens; and 
transfer, from the memory associated with the collection smart contract to a service provider token holder associated with the second user computing device, the second amount of the service provider tokens based on a token exchange rate.
The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor, memory, blockchain and authenticating an event messages to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of registering and transferring tokens. As discussed above, taking the claim elements separately, the processor, memory and blockchain and authenticating event message perform(s) the steps or functions of:
register, based on a first registration request from a first user computing device, a collection smart contract by adding a first new block to the blockchain, wherein the first new block comprises the collection smart contract; 
receive, from the first user computing device, a first event message comprising information corresponding to a first plurality of digital tokens, a smart contract identifier, and a first device identifier associated with the first user computing device;
authenticate the first event message based on the first device identifier, wherein the first device identifier comprises a digital signature associated with the first computing device;
execute, based on authentication of the first event message, the collection smart contract by causing transfer, by a service provider token holder to memory associated with the collection smart contract, a first amount of service provider tokens, wherein the service provider tokens are issued by a service provider computing device to facilitate depositing and withdrawing of the digital tokens; 
receive, from a second user computing device, a second event message comprising information corresponding to a second plurality of digital tokens, the smart contract identifier, and a second device identifier associated with the second user computing device; 
and execute the collection smart contract based on an authentication of the second event message, by causing transfer from a digital token holder associated with the second user computing device and to memory associated with the collection smart contract, a first amount of the second plurality of digital tokens; and 
transfer, from the memory associated with the collection smart contract to a service provider token holder associated with the second user computing device, the second amount of the service provider tokens based on a token exchange rate.
These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of registering and transferring tokens. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Regarding dependent claims 2-4 and 6: claims 2-4 and 6 further describe the abstract idea of registering and transferring tokens. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
Regarding dependent claims 5 and 7: claims 5 and 7 further describe the abstract idea of registering and transferring tokens. The claims 5 and 7 recite additional elements such as determination that the fifth amount of the digital tokens does not correspond to an expected amount of the digital tokens and determine, based on a credit score associated with the third user computing device, that serve to apply the abstract ideas.  Therefore, they fail to recite a practical application or significantly more than the abstract ideas. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 10, 12-13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath et al. (US 20200134206 A1) in view of Gray (US 20170353309 A1) and further in view of Moy et al. (US 20180204190 A1).

Regarding claims 1, 8 and 15: Thekadath discloses: A system, comprising (see Fig. 2 and Fig. 3 and related text):
register, based on a first registration request (e.g., User Enroll) from a first user computing device, a collection smart contract by adding a first new block to the blockchain, wherein the first new block comprises the collection smart contract (Thekadath [0044]-[0045], “the administrative node computer 150 can build new blocks for a blockchain, the new blocks including updated record information. The administrative node computer 150 can also enroll nodes and end users, as well as regulate the behavior of participating nodes in order to keep the records secure and reliable. The administrative node computer 150 can further verify new data packages and inform participating nodes about new interactions and blocks…. For example, the administrative node computer 150 can receive and enforce smart contracts. This can include monitoring for when a smart contract policy has been satisfied, and by triggering the creation of a new record based on the satisfied policy.”), (see paragraphs [0071-0073], [0109]-[0113] [0053] and [0057] and Fig. 1, Fig. 2 and Fig. 5A and related text);
receive, from the first user computing device, a first event message (e.g., first data package, a smart contract indicating that an ordered set of interactions will take place in response to an ordered set of events) comprising information corresponding to a first plurality of digital [currency] (e.g., a first amount in a first currency), a smart contract identifier (e.g., a record identifier / class identifier), and a first device identifier (e.g., a digital signature) associated with the first user computing device (Thekadath [0031], “…In some embodiments, a node may be a physical electronic device that is capable of creating, receiving, or transmitting data. … In some embodiments, a node may be a computing device within a record-keeping network. A node may be able to create a data package, transfer a data package, receive a data package, validate a data package, access a central record, and/or perform any other suitable functions. Different types of nodes may be able to perform different sets of functions within a recording network. In some embodiments, a node may be associated with and/or operated by a financial institution computer (e.g., a bank), a payment processor computer, a third party computer, or any other suitable entity.”), (see paragraphs [0139-0140] and [0035] [0009], [0011], [0027], [0030]-[0032], [0039] and [0082-0083] and Fig. 5C and related text);
The Examiner’s Note: claim 1 recites “receive, from a first user computing device, a first event message comprising information corresponding to a first plurality of tokens…,” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited step performed by the system. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. MPEP 2111.05.
authenticate the first event message based on the first device identifier, wherein the first device identifier comprises a digital signature associated with the first computing device (Thekadath [0141], “…the administrative node computer 150 may perform a checksum procedure for the hash value. This can include generating a second hash value based on the data package and checking that the second hash value matches the received hash value. The administrative node computer 150 may verify the digital signature using the second node computer's public key. The administrative node computer 150 can reject the data package if the hash or digital signature cannot be verified.” [0035], a public key may be able to verify a digital signature created with the corresponding private key.”), (see paragraphs [0141], [0035], [0038], [0054], [0058], [0062] and [0071] and Fig. 5C and related text);
execute, based on authentication of the first event message, the collection smart contract by causing transfer (e.g., the payment senders indicated by the smart contract and/or having confirmed that the payment amounts are available and being held), by a service provider token holder to memory associated with the collection smart contract, a first amount of service provider [currency] (e.g., payments/value), wherein the service provider [currency] are issued by a service provider computing device to facilitate depositing and withdrawing of the digital [currency]  (Thekadath [0069], “…the settlement module 150M may contain logic that causes the processor 150A to debit the first node's settlement account at a central bank by an amount indicated in an interaction record, and to credit the second node's settlement account with that same amount (or that amount less assessed fees).”), (see paragraphs [0070-0071], [0173], [0119-0120], [0069]-[0071] and [0031]  and Fig. 5A-5D and related text);
The Examiner’s note: claim 1 recites “execute, based on authentication of the first event message, the collection smart contract by causing transfer, … associated with the collection smart contract, a first amount of service provider tokens” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited step performed by the system. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. MPEP 2111.05.
The Examiner’s note: “…to facilitate depositing and withdrawing of the digital tokens” has been considered and determined to be an intended use of the secure element.  Therefore, it fails to provide a patentable distinction over the prior art.  However, for compact prosecution purposes, the following citation is provided (see below). See MPEP § 2114.
receive, from a second user (e.g., a payment recipient) computing device (e.g., third user computer / third node computer), a second event message comprising information corresponding to a second plurality of digital [currency] (e.g., credited in the second currency), the smart contract identifier, and a second device identifier associated with the second user computing device (Thekadath [0082], “…contain logic that causes the processor 145A to determine a first amount in a first currency that will be charged to the second user in order to deliver a second amount in a second currency to the third user. This determination can include looking up a current foreign exchange rate and calculating transfer fees (e.g., both of which can be provided by the administrative node computer 150). The amount debited in the first currency, the information about the amount credited in the second currency, the currency exchange rate, and/or the fees assessed can be included in a new data package.”), (see paragraphs [0031]-[0032], [0082], [0108], [0123]-0126], [0147-0148] and [0154] and Fig. 5B-5C and related text);
authenticate the second event message based on the second device identifier (See paragraphs [0131-0132] and [0154] and Fig. Fig. 5B and related text); and
execute the collection smart contract based on an authentication of the second event message, by causing transfer from a digital token holder associated with the second user computing device and to memory associated with the collection smart contract, a first amount of the second plurality of digital [currency] (see paragraphs [0070-0071], [0135]-[0136], and [0173]); and
transfer, from the memory associated with the collection smart contract to a service provider token holder associated with the second user computing device, the second amount of the service provider [currency] based on a token exchange rate (e.g., foreign exchange rate), (see paragraphs [0069-0070], [0080]-[0082], [0104] and [0173]).

Thekadath discloses enrolling and creating a smart contract detailing an ordered set of events and adding new records to a blockchain, as discussed above.
Thekadath does not expressly disclose: event message (e.g., transaction) includes digital tokens.
However, Gray discloses: registering smart contract by adding a first new block to the blockchain and transaction uses identity tokens (See paragraphs [0004-0006], [0009], [0019], [0044], [0071-0073] and [0143] and Fig. 1, Fig. 2 and Fig. 3 and related text).
Gray further discloses:
receive, from a first user computing device, a first event message (e.g., a requested behavior) comprising information corresponding to a first plurality of tokens (e.g., sale price in U.S. dollars), a smart contract identifier contract (e.g., identifier of a callback function of the smart contract), and a first device identifier associated with the first user computing device (e.g., a signature generated by the owner private key) (see paragraphs [0004], [0006] [0019] and [0060-0061] and Fig. 3 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thekadath with Gray to include a security function such as tokens to a transaction to increase data security during a transaction to enhance security.

Thekadath does not expressly disclose: a second event message indicating a first amount of digital tokens.
However, Moy discloses:
receive, from a second user computing device, a second event message comprising information corresponding to a second plurality of digital tokens (Moy [0053] and [0056], “In step 410, a virtual receipt holder may request to redeem or withdraw the virtual receipt to a designated account by, for example, sending, an electronic message to the depositary entity, the distributed system, and/or a representative third party ….upon receiving the redemption or withdrawal request”), (see paragraphs [0040]-[0041], also Fig. 4 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thekadath and Gray with Moy to include a function of managing asset, receiving and transmitting additional messages to enhance security and user experience.
Examiner’s Note: Moy also discloses:
receive, from a first user computing device, a first event message comprising information corresponding to a first plurality of tokens (Moy [0039], “an asset originator or an issuing entity may deposit an asset or obligation, or quantities thereof, in a designated account maintained by a depositary entity”, see also paragraphs [0040]-[0045] and Fig. 1 and Fig. 2 and related text).

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 1 recites:
receive, from a second user computing device, a second event message comprising information corresponding to a second plurality of digital tokens, the smart contract identifier, and a second device identifier associated with the second user computing device;
authenticate the second event message based on the second device identifier; and 
execute the collection smart contract based on an authentication of the second event message, by causing transfer from a digital token holder associated with the second user computing device and to memory associated with the collection smart contract, a first amount of the digital tokens;
transfer, from the memory associated with the collection smart contract to a service provider token holder associated with the second user computing device, the second amount of the service provider tokens based on a token exchange rate.
Therefore, the Examiner submits that the second user computing device and the second event message, has no patentable significance because the second user computing device and the second event message produces predictable results as produced by the first user computing device and the first event message.

Regarding claims 3, 10 and 17: Thekadath, Gray and Moy, discloses as shown above.
Thekadath further discloses: The system of claim 1, wherein the computer readable instructions, when executed by the one or more processors, further cause the computing device to:
receive, from the first user computing device, a second registration request for registering a distribution smart contract (see paragraphs [0053], [0057] [0071-0073] and [0113] and Fig. 1, Fig. 2 and Fig. 5A and related text); 
register the distribution smart contract to the blockchain as a second new block associated with the distribution smart contract (see paragraphs [0009], [0044-0045], [0071-0073], [0113-0114] and [0143] and Fig. 1, Fig. 2, Fig. 3 and Fig 5A and related text); 
execute, based on an authenticated fourth event message, the distribution smart contract, by causing transfer a third amount of digital [currency] from a digital token holder associated with the first user computing device and to a memory associated with the distribution smart contract (see paragraphs [0070-0071], [0173] and [0119-0120] and Fig. 5A-5D and related text);
receive, from a third user computing device, a fifth event message indicating a first amount of credit tokens and an identifier of the distribution smart contract (see paragraphs [0108], [0123]-0126], [0147-0148], [0154], [0057] and [0061] and Fig. 5B-5C and related text); and
based on an authenticated fifth event message received from a third user computing device (see paragraphs [0108], [0123]-0126], [0147-0148], [0154], [0057] and [0061] and Fig. 5B-5C and related text): 
transfer, from a credit token holder associated with the third user computing device and to the memory associated with the distribution smart contract, a first amount of the credit tokens (see paragraphs [0070-0071], [0082], [0136], and [0173]); 
determine, based on the first amount of the credit [currency] and an exchange rate between the digital tokens and the credit tokens, a fourth amount of the digital tokens (see paragraphs [0080] and [0082]); and
transfer, based on the first amount of credit [currency] and an credit token exchange rate, a fourth amount of the digital tokens from the distribution smart contract and to a digital token holder associated with the third user computing device (see paragraphs [0069-0070], [0082], [0104] and [0173]).

Thekadath does not expressly disclose: event message (e.g., transaction) includes digital tokens.
However Gray discloses:
receive, from a third user computing device, a fifth event message indicating a first amount of credit tokens […] (see paragraphs [0004], [0006] [0019] and [0060-0061] and Fig. 3 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thekadath and Moy with Gray to include a security function such as tokens to a transaction to increase data security during a transaction to enhance security.

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 3 recites:
receive, from the first user computing device, a second registration request for registering a distribution smart contract; 
register the distribution smart contract to the blockchain as a second new block associated with the distribution smart contract; 
execute, based on an authenticated fourth event message, the distribution smart contract…; 
receive, from a third user computing device, a fifth event message indicating a first amount of credit tokens and an identifier of the distribution smart contract; and
based on an authenticated fifth event message received from a third user computing device: 
determine, based on the first amount of the credit tokens and an exchange rate between the digital tokens and the credit tokens, a fourth amount of the digital tokens;
transfer, from a credit token holder associated with the third user computing device and to the memory associated with the distribution smart contract, a first amount of the credit tokens; 
Therefore, the Examiner submits that the a second registration request, a distribution smart contract, a fourth event message, a third amount, a third user computing device, a fifth event message and a fourth amount of the digital tokens has no patentable significance because the second registration request, distribution smart contract, second new block, fourth event message, third amount, third user computing device, fifth event message and fourth amount produces predictable results as produced by the first registration request, collection smart contract, first user computing device, first event message, second user computing device and second event message.

Regarding claim 4: Thekadath, Gray and Moy, discloses as shown above.
Thekadath further discloses: The system of claim 3, wherein the computer readable instructions, when executed by the one or more processors, further cause the computing device to:
based on an authenticated sixth event message received from the third computing device (see paragraphs [0009], [0011], [0027], [0030], [0032], [0039], [0082-0083] and [0139-0140] and Fig. 5C and related text):
transfer, based on an […] rate associated with the digital [currency], a fifth amount of the digital [currency] from the digital token holder associated with the third user computing device and to the memory associated with distribution smart contract (see paragraphs [0070-0071], [0082], [0136], and [0173]).

Thekadath does not expressly disclose: event message (e.g., transaction) includes digital tokens and interest rates.
However Gray discloses: transfer, based on an interest rate associated with the digital tokens, a fifth amount of the digital tokens, […] (see paragraphs [0016] and [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thekadath and Moy with Gray to include a security function such as tokens to a transaction to increase data security during a transaction to enhance security.

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 4 recites:
authenticated sixth event message received from the third computing device;
transfer, based on an interest rate associated with the digital tokens, a fifth amount of the digital tokens;
Therefore, the Examiner submits that the sixth event message and the fifth amount, has no patentable significance because the sixth event message and the fifth amount produces predictable results as produced by the first event message and first amount.

Regarding claims 5, 12 and 19: Thekadath, Gray and Moy, discloses as shown above.
Thekadath further discloses: The system of claim 4, wherein the computer readable instructions, when executed by the one or more processors, further cause the computing device to:
based on a determination that the fifth amount of the digital [currency] does not correspond to an expected amount of the digital [currency], transfer, from the distribution smart contract and to a memory associated with a credit token holder associated with the first user computing device, the first amount of the credit tokens (see paragraphs [0060], [0069-0070], [0082], [0104] and [0173]).

Thekadath does not expressly disclose: event message (e.g., transaction) includes digital tokens.
However Gray discloses: transaction uses identity tokens (See paragraph(s) [0004-0006], [0009], [0019], [0044], [0071-0073] and [0143] and Fig. 1, Fig. 2 and Fig. 3 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thekadath and Moy with Gray to include a security function such as tokens to a transaction to increase data security during a transaction to enhance security.

Regarding claims 6 and 13: Thekadath, Gray and Moy, discloses as shown above.
Thekadath further discloses: The system of claim 3, wherein the computer readable instructions, when executed by the one or more processors, further cause the computing device to: 
transfer, from the collection smart contract and to the distribution smart contract, a portion of the first amount of the digital [currency] based on an authentication of the second event message (see paragraphs [0069-0070], [0082], [0104] and [0173]).

Thekadath does not expressly disclose: event message (e.g., transaction) includes digital tokens.
However Gray discloses: transaction uses identity tokens (See paragraph(s) [0004-0006], [0009], [0019], [0044], [0071-0073] and [0143] and Fig. 1, Fig. 2 and Fig. 3 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thekadath and Moy with Gray to include a security function such as tokens to a transaction to increase data security during a transaction to enhance security.

Claims 2, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath et al. (US 20200134206 A1) in view of Gray (US 20170353309 A1) further in view of Moy et al. (US 20180204190 A1) and further in view of Toft (US 20150012409 A1).

Regarding claim 2, 9 and 16: Thekadath, Gray and Moy, discloses as shown above, discloses as shown above.
Thekadath further discloses:
receive, from the second user computing device, a third event message comprising an identifier of the collection smart contract (see paragraphs [0167]); and
transfer, based on validation of the third event message and from the service provider token holder associated with the second user computing device to a memory associated with the collection smart contract, a third amount of the service provider tokens (see paragraphs [0169]-[0173]);
determine (e.g., determine a value for an interaction), based on a digital token […] and [exchange rate] (e.g., foreign exchange rate) (see paragraphs [0080] and [0082]);
transfer, from the memory associated with the collection smart contract and to the digital token holder associated with the second user computing device, a second amount of the digital tokens corresponding to the third amount of the service provider tokens and the […] exchange rate (see paragraphs [0069-0070], [0082], [0104] and [0173]).

Thekadath does not expressly disclose: determine, the appreciation rate and a duration between receiving the second event message and receiving the third event message.
However Toft discloses:
determine, based on a digital token appreciation rate and a duration between receiving the second event message and receiving the third event message, an updated digital token exchange rate (Toft [0068]-[0072], “the host computer system 110 receives from the computing device 108 of the first party transaction information, the transaction information comprising at least a transaction amount A1.sub.C2t1 in the second currency C2 and a first date t1. At step 202, the host computer system 110 receives, from at least one of the exchange rate providers 107 and/or 112, at least one exchange rate XR1 between C1 and currency C2 at t1. At step 203, the host computer system 110 computes a settlement amount in the second currency C2 SA.sub.C2t2 based on a plurality of parameters, the parameters comprising: [0069] the transaction amount A.sub.C2t1 in the second currency C2 at the first date t1, [0070] the exchange rate XR1.sub.t1 between the first currency and the second currency at the first date t1, [0071] a fluctuation .DELTA.(XR1.sub.t1, XR1.sub.t2) of the exchange rate between the first currency and the second currency between the first date and a second date, resulting in difference in the transaction amount at the second date”), (see paragraphs [0005], [0078], [0068]-[00072], [0082] and [0084] and Fig. 3 and related text);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thekadath, Gray, Moy with Toft with to include a well-known function of determining a values based on events time to enhance user experience.
Examiner’s Note: Toft also discloses, 
transfer, from the memory associated with the […] and to the digital token holder associated with the second user computing device, a second amount of the digital [currency] corresponding to the third amount of the service provider [currency]  and the updated digital token exchange rate (see paragraphs [0078], [0068]-[00072], [0082] and [0084]).

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 2 recites:
receive, from the second user computing device, a third event message comprising an identifier of the collection smart contract; and 
transfer, based on validation of the third event message and from the service provider token holder associated with the second user computing device to a memory associated with the collection smart contract, a third amount of the service provider tokens; 
Therefore, the Examiner submits that the a third event message, has no patentable significance because the second user computing device and a third event message produces predictable results as produced by the the first event message.

Regarding claims 11 and 18: Thekadath, Gray, Moy and Toft, discloses as shown above.
Thekadath further discloses: The method of claim 10, further comprising: 
based on a sixth event message received from the third computing device (see paragraphs [0009], [0011], [0027], [0030], [0032], [0039], [0082-0083] and [0139-0140] and Fig. 5C and related text):
transferring, from the digital token holder associated with the third user computing device and to the memory associated with the distribution smart contract, a fifth amount of the digital tokens corresponding to the digital token interest rate (see paragraphs [0069-0070], [0082], [0104], [0173] and [0057]).

Thekadath does not expressly disclose: event message (e.g., transaction) includes digital tokens and interest rates.
However Gray discloses: transferring, based on a digital token interest rate […] (see paragraphs [0016] and [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thekadath and Moy with Gray to include a security function such as tokens to a transaction to increase data security during a transaction to enhance security.

Thekadath does not expressly disclose: a duration between receipt of the fifth event message and the sixth event message.
However, Toft discloses:
transferring, based on a digital token […] rate and a duration between receipt of the fifth event message and the sixth event message, at least an additional amount of credit tokens from the memory associated with the distribution smart contract and to the credit token holder associated with the third user computing device (see paragraphs [0005], [0078], [0068]-[00072], [0082] and [0084] and Fig. 3 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thekadath, Gray, Moy with Toft with to include a well-known function of determining a values based on events time to enhance user experience.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath et al. (US 20200134206 A1) in view of Gray (US 20170353309 A1) further in view of Moy et al. (US 20180204190 A1) further in view of Toft (US 20150012409 A1) and further in view of Hadden (US 20080243569 A1).

Regarding claims 7, 14 and 20: Thekadath, Gray, Moy and Toft, discloses as shown above.
Thekadath does not expressly disclose, however Hadden discloses: The system of claim 3, wherein the computer readable instructions, when executed by the one or more processors, further cause the computing device to: 
determine, based on a credit score associated with the third user computing device, a second amount of the credit tokens (see paragraphs [0100], [0038], [0072], [0089] and [0092]); and 
assign the second amount of the credit tokens to the credit token holder associated with the third user computing device (see paragraphs [0100], [0038], [0072], [0089] and [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thekadath, Gray, Moy and Toft with Hadden to include a well-known function of utilizing credit score to make determination of loan values or other business decisions to enhance user experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAHED ALI/Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685